Exhibit 10(o) Execution Version FIRST LIEN COLLATERAL AGENCY AGREEMENT, dated as of September 8, 2016, by and among WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for the Existing First Lien Indenture Secured Parties (as defined below) (in such capacity, together with its successors and assigns, the “ Existing Collateral Agent ”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for the 9.50% First Lien Indenture Secured Parties (as defined below) (in such capacity, together with its successors and assigns, the “ 9.50% Collateral Agent ”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent (as defined below), K. Hovnanian Enterprises, Inc. (the “ Company ”), and each of the signatories listed on Schedule A hereto (collectively, the “ Grantors ”). WHEREAS, the Grantors, the Existing Collateral Agent and WILMINGTON TRUST, NATIONAL ASSOCIATION, as trustee (the “ Existing Trustee ”) are parties to that certain Indenture, dated as of November 1, 2011 (as amended, supplemented or otherwise modified to the date hereof and as thereafter amended, supplemented or otherwise modified from time to time, the “ Existing Indenture ”) pursuant to which the Company issued its (i) 2.00% Senior Secured First Lien Notes due 2021 (the “ 2.00% Notes ”) and (ii) 5.00% Senior Secured First Lien Notes due 2021 (the “ 5.00% Notes ” and, together with the 2.00% Notes, the “ Existing Notes ”); WHEREAS, in connection with the Existing Indenture, the Grantors party thereto entered into that certain First Lien Security Agreement, dated as of November 1, 2011 (as amended, amended and restated, supplemented or otherwise modified to the date hereof and from time to time hereafter, the “ First Lien Security Agreement ”) pursuant to which the Grantors party thereto granted to the Existing Collateral Agent, for the benefit of the Existing First Lien Indenture Secured Parties, Liens on the Collateral under, and as defined in, the First Lien Security Agreement; WHEREAS, in connection with the Existing Indenture, the Grantors party thereto entered into that certain First Lien Pledge Agreement, dated as of November 1, 2011 (as amended, amended and restated, supplemented or otherwise modified to the date hereof and from time to time hereafter, the “ First Lien Pledge Agreement ”) pursuant to which the Grantors party thereto granted to the Existing Collateral Agent, for the benefit of the Existing First Lien Indenture Secured Parties, Liens on the Pledged Collateral under, and as defined in, the First Lien Pledge Agreement; WHEREAS, concurrently with the execution of this Agreement, the Company, Hovnanian Enterprises, Inc., the Guarantors (as defined therein), the 9.50% Collateral Agent and WILMINGTON TRUST, NATIONAL ASSOCIATION, as trustee (the “ 9.50% Trustee ”) are entering into that certain Indenture, dated as of the date hereof (as amended, supplemented or otherwise modified from time to time, the “ 9.50% Indenture ”) pursuant to which (x) the Company is issuing its 9.50% Senior Secured First Lien Notes due 2020 (the “ 9.50% Notes ”) and (y) the 9.50% Collateral Agent is being appointed as collateral agent for the 9.50% First Lien Indenture Secured Parties; WHEREAS, concurrently and in connection with the consummation of the transactions contemplated by the 9.50% Indenture, the Grantors and the Existing Collateral Agent shall enter into an amendment, amendment and restatement, or other modification to the First Lien Security Agreement, the First Lien Pledge Agreement and the other Noteholder Collateral Documents to the extent necessary (x) to add the Obligations under the 9.50% Indenture as “Secured Obligations” for all purposes under the First Lien Security Agreement and (y) to provide that the Collateral Agent shall act as collateral agent, and hold the Liens granted pursuant to the Noteholder Collateral Documents, for the benefit of the 9.50% First Lien Indenture Secured Parties, in addition to acting as collateral agent, and holding the Liens granted pursuant to the Noteholder Collateral Documents, for the benefit of the Existing First Lien Indenture Secured Parties. NOW THEREFORE, the parties hereto desire to memorialize the foregoing and, accordingly, hereby agree as follows: Article 1
